IN THE SUPREME COURT OF THE STATE OF DELAWARE

SCOTT PRICE,                                   §
                                               §      No. 576, 2016
       Respondent Below,                       §
       Appellant,                              §
                                               §      Court Below: Superior Court
       v.                                      §      of the State of Delaware
                                               §
DEPARTMENT OF SERVICES FOR                     §      C.A. No. CN15-06099
CHILDREN, YOUTH, AND                           §
THEIR FAMILIES,                                §
                                               §
       Petitioner Below,                       §
       Appellee.                               §

                                Submitted: August 16, 2017
                                Decided:   August 16, 2017

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                        ORDER

       This 16th day of August 2017, it appears to the Court that the judgment of the

Family Court terminating Scott Price’s1 parental rights over his child as the

culmination of a series of unsuccessful efforts to reunite him with his child 2 should




1
  Scott Price is a pseudonym assigned by this Court.
2
  Department of Services for Children, Youth and Their Families, v. [Scott Price], CN15-06099
(Fam. Ct. July 5, 2016) (ORDER); Department of Services for Children, Youth and Their Families,
v. [Scott Price], CN15-06099 (Fam. Ct. Apr. 14, 2016) (ORDER); Department of Services for
Children, Youth and Their Families, v. [Scott Price], CN15-06099 (Fam. Ct. Jan. 22, 2016)
(ORDER); Department of Services for Children, Youth and Their Families, v. [Scott Price], CN15-
06099 (Fam. Ct. Nov. 10, 2015) (ORDER).
be affirmed on the basis of and for the reasons assigned in its bench opinion and

order dated November 9, 2016.3

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is hereby AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




3
    Division of Family Services v. [Scott Price], 16-07-10TN (Fam. Ct. Nov. 9, 2016).
                                                 2